       Case 2:17-cr-00023-TLN Document 158 Filed 06/17/20 Page 1 of 4

 1   Steven Plesser, State Bar No. 161615
     ROTHSCHILD WISHEK & SANDS LLP
 2   765 University Avenue
     Sacramento, CA 95825
 3   Telephone: (916) 444-9845
     Facsimile: (916) 640-0027
 4   Email: splesser@rwslaw.com
 5   Attorneys for Defendant
     CONWAY PHILLIPS JR.
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA                                    Case No.: 2:17-CR-023 TLN
12
                        Plaintiff,                                STIPULATION REGARDING
                                                                  EXCLUDABLE TIME PERIODS UNDER
13             vs.                                                SPEEDY TRIAL ACT; FINDINGS AND
                                                                  ORDER
14    CONWAY PHILLIPS JR.,
                                                                  Date: June 18, 2020
15                      Defendant.                                Time: 9:15 a.m.
                                                                  Judge: Hon. Troy L. Nunley
16
                                                             /
17
              IT IS HEREBY STIPULATED by and between defendant Conway Phillips Jr., by
18
     and through undersigned defense counsel, and the United States of America, by and through
19

20   its counsel, Jason Hitt, Assistant United States Attorney, that the status conference currently
21   set for June 18, 2020 should be continued until August 27, 2020, and to exclude time
22
     between June 18, 2020 and August 27, 2020, under Local Code T4.
23

24            The parties are working toward a negotiated resolution of this matter. Those efforts
25   have been complicated by measures taken to mitigate the spread of COVID-19.
26
     Specifically, on March 18, 2020, Chief United States District Judge Kimberly J. Mueller
27
     issued General Order 612 restricting access to federal courthouses in the Eastern District of
28
                                                                  1
      Phillips, Conway/Stipulation Regarding Excludable Time Periods Under Speedy Trial Act; [Proposed] Findings and Order
       Case 2:17-cr-00023-TLN Document 158 Filed 06/17/20 Page 2 of 4

 1   California until May 1, 2020. On April 17, 2020, General Order 617 extended access
 2
     restrictions until June 1, 2020.
 3

 4            General Order 618, issued on May 13, 2020, extended the courthouse restrictions

 5   until further notice. These orders, and the public health crisis that they address, have
 6
     impacted the ability of defense counsel to meet with the government and their respective
 7
     clients to finalize pending resolution proposals. Codefendants Pollard and Wadley have
 8

 9   continued the status conference in this matter to August 27, 2020. The same date is

10   stipulated as to Conway Phillips Jr.
11
              The parties to this action, Plaintiff United States of America by and through Assistant
12

13   United States Attorney Jason Hitt, Attorney Steve Plesser on behalf of Conway Phillips Jr.,

14   stipulate as follows:
15
              1. By this stipulation, Defendant Phillips Jr. moves to continue the status conference
16

17   set for June 18, 2020 to August 27, 2020. Defendant Phillips Jr. further request to exclude

18   time between June 18, 2020 and August 17, 2020 under Local Code T-4. The United States
19
     does not oppose this request.
20

21            2. Due to the volume of discovery in the case, pending resolution proposals, ongoing

22   investigation of sentencing mitigation factors, and the current limitations on in-person client
23
     meetings and restrictions to courthouse access addressing the COVID-19 pandemic,
24
     counsel for Mr. Phillips Jr. is requesting additional preparation time.
25

26

27

28
                                                                  2
      Phillips, Conway/Stipulation Regarding Excludable Time Periods Under Speedy Trial Act; Findings and Order
       Case 2:17-cr-00023-TLN Document 158 Filed 06/17/20 Page 3 of 4

 1            3. Counsel for Mr. Phillips Jr. represents and believes that failure to grant additional
 2
     time as requested would deny him the reasonable time necessary for effective preparation,
 3
     considering the exercise of due diligence.
 4

 5            4. Based on the above-stated facts, the parties jointly request that the Court find that
 6
     the ends of justice served by continuing the case as requested outweigh the best interest of
 7
     the public and the Defendants in a trial within the time prescribed by the Speedy Trial Act.
 8

 9            5. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
10
     et seq., within which trial must commence, the time period of June 18, 2020 up to August
11
     27, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and (B)
12

13   (iv) [Local Code T-4] because it results from a continuance granted by the Court at

14   Defendant’s request on the basis that the ends of justice served by taking such action
15
     outweigh the best interest of the public and the Defendant in a speedy trial.
16

17            6. Nothing in this stipulation and order shall preclude a finding that other provisions

18   of the Speedy Trial Act dictate that additional time periods are excludable from the period
19
     within which a trial must commence.
20
              IT IS SO STIPULATED.                           Respectfully submitted,
21

22
     Dated: June 17, 2020                                    /s/ Steven B. Plesser
23                                                           STEVEN B. PLESSER
                                                             Attorney for Conway Phillips Jr.
24

25   Dated: June 17, 2020                                    /s/ Steven B. Plesser
                                                             For JASON HITT
26                                                           Assistant U.S. Attorney
27                                                           Attorney for the United States

28
                                                                  3
      Phillips, Conway/Stipulation Regarding Excludable Time Periods Under Speedy Trial Act; Findings and Order
        Case 2:17-cr-00023-TLN Document 158 Filed 06/17/20 Page 4 of 4

 1

 2

 3                                          FINDINGS and ORDER
 4
              BASED ON THE REPRESENTATIONS AND STIPULATION OF THE
 5

 6   PARTIES, it is hereby ordered that the status conference in this matter for Defendant

 7   Conway Phillips Jr., scheduled for June 18, 2020, be continued to August 27, 2020, at 9:30
 8   a.m.. The Court further finds, based on the representations of the parties, that the ends of
 9
     justice served by granting the continuance outweigh the best interests of the public and the
10

11
     defendants in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C.

12   § 3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking
13   into consideration the exercise of due diligence for the period from June 18, 2020, up to
14
     and including August 27, 2020.
15

16

17
              IT IS SO FOUND AND ORDERED this 17th day of June, 2020.
18

19

20

21
                                                                             Troy L. Nunley
22                                                                           United States District Judge

23

24

25

26

27

28
                                                                  4
      Phillips, Conway/Stipulation Regarding Excludable Time Periods Under Speedy Trial Act; Findings and Order
